DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest, the method of manufacturing a solar cell
in claim 1:
forming, on a substrate, an inorganic seed layer conforming to the substrate using a BO source, an A-doped BO source, or an AxOy source and the BO source, where A denotes an alkali metal, B denotes a divalent metal cation, and O denotes oxygen; and 
supplying organic halides onto the inorganic seed layer.

For example, representative references disclose supplying organic halides (a step utilized form a perovskite layer for a perovskite solar cell), none of the reference teach forming an inorganic seed layer conforming to the substrate using the claimed BO source, the claimed A-doped BO source, or the AxOy source and the BO source.
US 20200111982 – uses thermally evaporated gold as the nucleation promoter layer/seed layer;
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826